Citation Nr: 1521065	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-31 192A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

5.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of kidney surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from January 1980 to January 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of July 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Louisville, Kentucky.

A review of the record reveals that a VA Form 9 (Appeal to the Board of Veterans' Appeals) was received on June 11, 2014, in response to an April 2014 statement of the case (SOC) addressing the four service connection issues listed above and a May 2014 supplement SOC addressing entitlement to § 1151 compensation benefits.  (The Veteran had previously indicated his desire to appeal the § 1151 matter to the Board in response to an October 2012 SOC pertaining to that claim.)  On that Form 9, the Veteran stated that he was appealing the five issues listed on the title page of this action and checked the box indicating his desire to have a Board hearing before a Veterans Law Judge, in Washington, DC.  A report of contact dated that same day indicates that the Veteran was contacted regarding his request for a hearing in Washington, DC, and that he was given information regarding a Travel Board hearing.  The report documents the Veteran's indication that he wished to be scheduled for a Travel Board hearing in Detroit, Michigan, in lieu of a hearing in Washington, DC.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

